KRAMER, Judge,
with whom STEINBERG, Judge, joins, dissenting:
For the reasons set forth in Judge Kramer’s dissenting opinion, Black v. Brown, 10 Vet.App. 279, 285-86 (1997) (Kramer, J., dissenting), which was incorporated in our dissenting statement accompanying the Court’s June 17, 1997, per curiam order denying en banc review, and because we believe that that panel opinion departs from the Court’s established precedent, we voted for the appellant’s motion that the Court reconsider its June 17, 1997, denial of en banc review. See U.S. Vet.App. R. 35(c) (full Court review is indicated when necessary to “maintain uniformity of the Court’s decisions”). We believe that the appellant’s claim for service connection for heart disease is well grounded and should be remanded for adjudication by the Board of Veterans’ Appeals.